Citation Nr: 1719154	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  08-28 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disability (PTSD), to include as secondary to service-connected schistomiasis. 

2.  Entitlement to service connection for a neurologic disability, to include neck and back disabilities, to include as secondary to service-connected schistomiasis. 

3.  Entitlement to service connection for prostate cancer.

4.  Entitlement to service connection for loss of sphincter control.

5.  Entitlement to a rating in excess of 10 percent for schistomiasis. 


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1960 to April 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2007 and September 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) located in San Juan, the Commonwealth of Puerto Rico. 

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been reasonably raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As the Veteran is claiming TDIU, and it may be related to disabilities not on appeal, it would be inappropriate for the Board to decide the matter before adjudication by the AOJ.  Therefore, as the Board does not have jurisdiction over the reasonably raised claim for TDIU, it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

This case was previously before the Board in September 2012, at which time the issues currently on appeal were remanded for additional development.  The case has now been returned to the Board for further appellate action. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).





FINDINGS OF FACT

1.  An acquired psychiatric disability, to include PTSD, is proximately due to the Veteran's service-connected schistomiasis. 

2.  A neurologic disability, to include neck and back disabilities, is not etiologically related to the Veteran's active service, was not caused or permanently worsened by a service-connected disability, and arthritis or an organic disease of the nervous system was not present within one year of his separation from active service. 

3.  Prostate cancer is not etiologically related to the Veteran's active service and was not present to a compensable degree within one year of his separation from active service. 

4.  There is no competent evidence of record that the Veteran has a diagnosis of loss of sphincter control. 

5.  The Veteran's schistomiasis has not been manifested by any significant symptoms or impairment at any time during the period of the claim. 


CONCLUSIONS OF LAW

1.  A psychiatric disability was caused or aggravated by service-connected schistomiasis.  38 U.S.C.A. § 1101, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  A neurologic disability, to include neck and back disabilities, was not incurred in or aggravated by active service and is not proximately due to or the result of a service-connected disability, and neither arthritis or an organic disease of the nervous system may be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016). 


3.  Prostate cancer was not incurred in or aggravated by active service, and is not presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

4.  Loss of sphincter control was not incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016). 

5.  The criteria for a rating in excess of 10 percent for schistomiasis have not been met.  U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.20, 4.114, Diagnostic Code 7324 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that the Veteran was provided adequate notice in response to his claims.  The record shows that the Veteran was mailed letters in June 2007, April 2010, July 2010, August 2010 and June 2011 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The letters also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claims. 

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  His service treatment records (STRs) are of record.  VA Medical Center and private treatment notes have been obtained and associated with his file.  The Veteran has been provided appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence.

Analysis

Entitlement to Service Connection for an Acquired Psychiatric Disability

The Veteran asserts that his service-connected schistomiasis has caused him to develop an acquired psychiatric disability, to include PTSD. 

Private treatment records show that the Veteran was hospitalized from October to November 1965, three years after discharge from service, for a nervous condition manifested by depressive episodes and irritability.    

In September 2006, the Veteran was seen by a private psychiatrist, where he reported experiencing high levels of anxiety, and the severity of his symptoms warranted referral to a partial hospitalization program.  The psychiatric evaluation at that time stated that the summary of the Veteran's current problem was depressive symptomatology precipitated by health problems.  The Veteran spoke about his difficulty accepting his medical disability.  While he was initially diagnosed with major depressive disorder, the examiner altered his diagnosis to a mood disorder secondary to his medical disability.  

Private treatment records from October 2006 show that the Veteran was treated at the Psychotherapeutic Institute of Puerto Rico, and diagnosed with a mood disorder and depression due to medical conditions.  The treatment provider noted that the Veteran presented with depressive symptoms precipitated by his health. 

At an October 2007 VA examination, the examiner opined that the Veteran's acquired psychiatric disability was not etiologically related to his schistomiasis as they are completely different body symptoms and schistomiasis does not affect the central nervous system.  

The Board finds the October 2007 VA medical opinion inadequate in that it seemingly failed to consider that while the body systems differ and the Veteran's service-connected schistomiasis did not physically cause his mood disorder, it is possible that the Veteran's beliefs about his disability did cause or aggravate his mood disorder.  The examiner only opined as to the probability of the schistomiasis affecting him physically and did not opine, or even consider, as to whether the diagnosis itself may have impacted the Veteran's mental state. 

At a December 2007 VA examination, the Veteran tested positive on a PTSD screening.  At a December 2011 VA examination, the Veteran shared records from his medical care dating back to 1965 when he was initially hospitalized for a mental disability.  Those records documented his diagnosis of schistomiasis, and he discussed the impact that the diagnosis had on him over the years, including periods of depression and suicidal ideations.

In a March 2013 private examination, the examiner opined that the Veteran's disabling psychiatric disability was secondary to his schistomiasis, as he remained preoccupied and focused on this diagnosis and, what he perceived to be, chronic symptomatology.  

Therefore, the Board finds that the evidence for and against the claim is at least in equipoise and the benefit of the doubt must be resolved in the Veteran's favor.  Accordingly, entitlement to service connection for a psychiatric disability is warranted.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to Service Connection for a Neurologic Disability

The Veteran contends that he has a neurologic disability, including neck and back disabilities, as a result of his active service.  The Veteran has not indicated a specific instance or trauma which may have caused his neurological disability.  

The Veteran's STRs are silent of complaints of or treatment for any neurologic disability, to include any neck or back disabilities during active service.  

Post-service records include a report of medical history from March 1963 which found no abnormal findings upon conducting a neck exam.  There were also no abnormal neurological findings.  In further reports of medical history from January 1984 and January and October 1987, the Veteran denied any spine or musculoskeletal disabilities.  Private treatment records from March 1964 through January 1974 show that the Veteran sought treatment for various ailments, but are silent for any complaints of or treatment of a neurological disability or any neck or back disabilities. 

Private treatment records from May 1990 indicate the Veteran complaining of back pain for the first time.  The report showed minimal osteophytes of L5 with well-preserved intervertebral disc spaces.  A May 1991 letter from the Veteran's private doctor, along with reports from many of his other treatment providers, show the Veteran referencing his initial back trauma as a result of his employment with the United States Postal Service in 1989, where he was employed as a custodian and injured himself while lifting a bucket.  The doctor stated that the Veteran had been a patient at his chiropractic clinic for treatment of right sciatic neuritis from September 1990 to October 1990 and from March 1991 to May 1991, for a total of seventeen treatments.  

Further evidence of record indicates that the Veteran pursued a successful claim for worker's compensation where he repeatedly referred to the inception of his back pain as the 1989 incident.  
	
A May 1996 private examination showed an opinion by the examiner indicating very mild peroneal demyelination, which was noted to be expected at age 55, along with right side L4 radiculopathy and central (bilateral) L5 radiculopathy. 

Private treatment records from July 1996 show the Veteran initially sought treatment in January 1995.  At that time, the Veteran informed his treatment provider that he had herniated lumbar intervertebral discs at the L4-5 levels ever since 1989.  In May 1995, the Veteran's treatment provider stated that the Veteran had no true management or treatment since 1990.  Imaging studies conducted at that time showed degenerative changes, hypertrophic facet disease, disc herniation of L4-5, and a disc bulge at L5-S1.  The treatment provider indicated that since the Veteran's initial injury in October 1989, he had received physiotherapy, acupuncture, chiropractic manipulation and epidural blocks.  There was no indication from the private treatment notes that the Veteran had reported an in-service injury.   

Private treatment records from October 1998 show a history of cervical and lumbar disease dating back to 1989.  A March 2001 examination was conducted for evaluation of the Veteran for a worker's compensation claim, associated with the 1989 incident.  A lumbar CT scan was conducted, showing a degenerative condition.  

May 2006 private treatment records show the Veteran complained of disabling pains in his anterior neck, and severe constant dorsal back pains bilaterally.  He also reported cervical pain radiating up to both extremities causing numbness.  The examiner diagnosed a cervical disability, which limited his upper extremities; and a lumbar disability, which severely limited his functionality.  The examiner opined that the Veteran's initial 1989 lumbar spine injury recurred with aggravation and caused him to develop a cervical disability.  

Imaging from September 2006, obtained in association with the Veteran's worker's compensation claim, indicated accentuated cervical lordosis, with questionable minute central disc herniation at C4-5 without gross cord compression or canal stenosis, and degenerative spondylosis with mild left foraminal stenosis at C5-6 and C6-7. 

A June 2007 private MRI and scan of the Veteran's lumbosacral spine showed mild degenerative disc disease and bulging of the annulus at L4-5 and L5-S1 and central herniation at C4-5.  

At a September 2007 VA examination, the Veteran was diagnosed with discogenic disease in both the lumbar and cervical spines with bilateral radiculopathy at both sites caused by the degeneration of the spine or spondylosis.  At that time, the examiner opined that diagnosed disabilities were not related to the Veteran's schistomiasis at all, since they had different anatomo-pathophysiological mechanisms.  The examiner went on to say that one was mechanical and degenerative in the spine, and the schistomiasis was infectious and limited only to the gastrointestinal system. 

The Board finds that the September 2007 VA examination and opinion are adequate because the examiner reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

At a February 2010 private medical examination, an examiner opined that different studies done confirmed the presence of radiculopathy, herniation of discs, bulging discs, and severe degenerative disease in the spinal cord and that those symptoms started with the diagnosis of schistomiasis.  

The Board does not find the February 2010 private medical opinion probative as it does not provide any rationale as to how the two disabilities are related.  Furthermore, copious evidence of record seems to contradict this examiner's opinion.  As noted above, by the Veteran's own admission, he did not experience back or neck pain until his 1989 injury at work, over 20 years after separation from service.  Further, there is no evidence of treatment for a neck, back, or neurologic disability prior to the 1989 injury.  For those reasons, the Board finds the February 2010 private opinion inadequate.  

The Board notes that the Veteran is generally competent to report when he first experienced symptoms of neck or back pain.  However, once evidence is determined to be competent, the Board must determine whether that evidence is credible.  Competency is a legal concept determining whether testimony may be heard and considered and credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465 (1994). 

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is in unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 133 (Fed. Cir. 2006).  The Board may not ignore a veteran's testimony simply because he is an interested party and stands to gain monetary benefits.  However, personal interest may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24 (1991). 

The Board notes that while the Veteran claims that he injured his neck and back during active service and that he has experienced neck and back pain ever since service, his statements are inconsistent with the other evidence of record.  In fact, there is a wealth of evidence in direct contradiction of those assertions.  There is no indication from the STRs that the Veteran injured his neck or back during active service.  His first treatment for any neurological disability, as the evidence of record shows, is approximately 1990, more than 20 years after his separation from service, and coinciding with an injury reported in 1989.  Further, there is no indication from the record that the Veteran ever reported to his treatment providers that he first experience neck or back pain during active service.  In fact, in nearly every treatment notes of record, the Veteran made clear and specific statements that he first experienced neck and back pain following his 1989 workplace injury.  The Board noted that statements made to medical providers solely for treatment purposes are inherently more credible than those made in conjunction with a claim for disability compensation benefits.  Therefore, as the Veteran's statements that he first experienced neck and back pain during active service and that he has continued to experience such since his separation from active service are wildly inconsistent with the other evidence of record and subject to potential self-interest, the Board finds that those statements are simply not credible. 

Additionally, there is no evidence of record indicating that the Veteran was diagnosed with arthritis or an organic disease of the nervous system within a year of his separation from active service.  Therefore, presumptive service connection is not applicable in this case. 

Furthermore, there is also no evidence of record indicating that the Veteran's neurological disability was proximately due or aggravated by his service-connected schistomiasis.  In fact, as discussed above, almost all evidence of record directly refers to the same trauma incident in 1989 as the inception of the Veteran's neck and back disabilities.  Therefore, secondary service connection is also not applicable in this case. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a neurologic disability, to include neck and back disabilities, is not warranted. 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Entitlement to Service Connection for Prostate Cancer

The Veteran asserts that he has developed prostate cancer as a result of his active service.  The Veteran has not indicated a specific instance which may have caused his disability. 

STRs are silent of any complaints of or treatment for prostate issues while in active service.  At a March 1963 VA examination, the Veteran's genitalia, prostate, and seminal vesicles were found to be normal.  At a September 1963 VA examination, the Veteran specifically denied any tumor growths or cancer. 

The first mention of prostate issues took place in a November 1973 treatment record, at which time the Veteran was noted to have a tender prostate.  At January 1984 and January and October 1987 report of medical examinations, the Veteran was found to be fit for reserve duty, listing normal genitalia and no ongoing cancer. 

The record remains largely silent on prostate issues following until June 1995, at which time a sonogram from a private treatment provider revealed a mildly enlarged prostate gland.  There was no diagnosis of prostate cancer made at that time.  In an October 1995 private treatment record, the Veteran was shown to have a diagnosis of prostatitis. 

The Veteran was diagnosed with prostate cancer and underwent a prostatectomy in October 2003.  A March 2010 nutritional assessment showed that the Veteran had a history of prostate cancer, which was stable at that time.  

In April 2010, the Veteran submitted a statement wherein he asserted that his problems with prostate cancer began in October 1974.  He asserted that a rectal examination at that time indicated an enlarged prostate that was tender to palpation, but that no treatment followed.  He also reported that in 1983, he was diagnosed with hypertrophy of the prostate.  However, as noted above, there is no indication that the Veteran had prostate cancer prior to October 2003. 

While the Veteran is competent to report observable symptomatology, he is not competent to link his diagnosis of prostate cancer to his active service.  Opinions of that nature require medical expertise and are outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2001); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an etiology opinion in this case.

Further, as noted above, the Veteran did not have prostate cancer to a compensable degree within one year of his separation from active service.  Therefore, presumptive service-connection is not warranted in this case.    

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for prostate cancer is not warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Entitlement to Service Connection for Loss of Sphincter Control

The Veteran asserts that he has developed loss of sphincter control as a result of his active service.  Specifically, he asserts that it is a result of his prostate cancer.

STRs are silent for complaints of, or treatment for any sphincter control issues.  The Veteran did report some gastrointestinal symptoms in service, but those were attributed to his service connected schistomiasis, and no rectal incontinence was noted by any examiner.  

At a September 1963 VA examination, the Veteran was noted to have rectal disease due to a hemorrhoidectomy.

An October 1995 private treatment record notes good sphincter function.  At a December 2002 VA examination, the Veteran denied any changes in bowel habits, and in fact complains of chronic constipation and sporadic diarrhea, but failed to mention any loss of sphincter control.  

At a December 2004 VA examination, the examiner noted no significant history of diarrhea or constipation.  At an August 2010 VA examination, the Veteran reported difficult bowel movements on a daily basis, but there was no loss of sphincter control.  

While the Veteran is competent to report symptoms of loss of sphincter control, he is not competent to make a diagnosis of loss of sphincter control, or to link such a diagnosis to service or to a service-connected disability.  Medical findings of that nature require medical testing and expertise that is outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide a diagnosis or etiology opinion in this case.  

For a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during or contemporary to the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  There is no evidence of record showing the Veteran to have a confirmed diagnosis of loss of sphincter control.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for loss of sphincter control is not warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to a Rating in Excess of 10 Percent for Schistomiasis 

The Veteran asserts that his service-connected schistomiasis is more severe than is reflected by his currently assigned rating.  

At an August 2010 VA examination, the Veteran reported feeling similar symptoms as when he was initially infected with schistomiasis.  He reported weight loss of approximately 20 pounds in the past two years, vomiting every six months, recurrent nausea episodes, chronic constipation, and difficult bowel movements on a daily basis.  He denied fistulas, abdominal pain, distress or cramps.  Upon objective examination, the examiner noted that there was no evidence of malnutrition or anemia.  There was no ova or parasites found in wet prep, and no parasites were seen on the permanent stain.  The examiner found that there was no evidence of existing schistomiasis. 

A review of the record shows that the Veteran receives VA and private treatment for various disabilities.  However, there are no treatment notes of record that show the Veteran has active schistomiasis.  

The Board finds that the Veteran is not entitled to a rating in excess of 10 percent for schistomiasis.  In this record, the medical evidence of record fails to identify existing schistomiasis, or any residual symptomatology associated therewith.  Therefore, a rating in excess of 10 percent for schistomiasis is not warranted.  38 C.F.R. § 4.114, Diagnostic Code 7324 (2016).  Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder is granted.

Entitlement to service connection for a neurologic disability, to include neck and back disabilities, is denied. 

Entitlement to service connection for prostate cancer is denied. 

Entitlement to service connection for loss of sphincter control is denied.  

Entitlement to a rating in excess of 10 percent for schistomiasis is denied. 



______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


